Case 4:19-cv-00266-RSB-CLR Document 10 Filed 10/27/20 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

Ashawn W. Bannister,

Plaintiff,
JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 4:19-cv-266
Chatham County Sheriff Department; and Summitt Food
Service,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, in accordance with the Court's Order dated October 16, 2020, adopting the Report and
Recommendation of the United States Magistrate Judge as the opinion of the Court, judgment is

entered dismissing Plaintiff's complaint. This civil action stands CLOSED.

Approved by:

 

October 27, 2020 John E. Tgiplett, Acting Clerk

 

 

Date

 

Clerk p f atl

 

(By) Ppputy Clerk

GAS Rev 10/2020
